Citation Nr: 9914805	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  97-19 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a major depressive 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for right ear hearing 
loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) in a manner that warrants some explanation.  
Initially, a claim of service connection for deafness was 
denied in June 1971.  The veteran was notified of the denial 
by a July 1971 letter, but did not appeal within the one-year 
time period allowed.  See 38 C.F.R. § 19.118 (1970).  
Consequently, the June 1971 denial became final.  See 
38 C.F.R. § 20.1103 (1998).  Subsequently, by a May 1981 
letter, the RO informed the veteran that he had been rated as 
zero percent disabled on account of deafness and could 
therefore receive treatment at a VA facility.  The veteran 
filed a claim for an increased rating in May 1982, but the RO 
sent him a letter dated May 25, 1982, in which it was 
explained that the May 1981 letter was erroneous.  It was 
noted that he had in fact not been service connected for 
deafness.  The veteran filed a notice of disagreement.  

Although a hearing was subsequently held in September 1982, 
no statement of the case was issued until April 1997.  (The 
RO indicated in June 1982 that it had not accepted the 
veteran's notice of disagreement; however, the Board can find 
no basis in the law for such an action.)  Consequently, the 
Board finds that the defective hearing issue comes to the 
Board on appeal from the May 1982 action by the RO.  

While on the subject of hearing loss, the Board notes that 
the issue addressed by the RO in the April 1997 statement of 
the case and October 1997 supplemental statement of the case 
was limited to hearing loss in the right ear.  However, it is 
not entirely clear that the veteran desired to limit his 
claim in this way.  Consequently, the question of whether the 
veteran desires to pursue a claim of service connection for 
hearing loss in the left ear is referred to the RO for 
clarification and appropriate action.  

Turning to the other issues on appeal, the Board notes that 
service connection for a heart disability was denied in June 
1992 and the veteran was sent notification of this denial on 
June 12, 1992.  No appeal ensued within the time period 
allowed.  See 38 C.F.R. §§ 19.129, 19.192 (1991).  
Consequently, the current claim is construed as an 
application to reopen the previously denied claim.  The RO 
denied this application to reopen in February 1997, and this 
issue, along with a claim of service connection for major 
depression, was developed for appellate review.  

In January 1997, the veteran raised the issue of entitlement 
to non-service-connected pension.  In November 1996 and in 
September 1997, the veteran's representative raised the issue 
of entitlement to service connection for hypertension.  These 
issues have not yet been addressed by the RO and are 
consequently referred to the RO for appropriate action.

(The issues of whether new and material evidence has been 
submitted to reopen claims of service connection for right 
ear hearing loss and for a heart disorder will be addressed 
in the REMAND that follows the decision below).


FINDING OF FACT

No competent evidence has been presented to show that a major 
depressive disorder began during military service or is 
otherwise attributable to the veteran's period of service.


CONCLUSION OF LAW

The claim of service connection for a major depressive 
disorder is not well grounded.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991); 38 C.F.R. § 3.303 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that his major depressive disorder 
(claimed as nerves and depression) had its onset in service, 
and had been exacerbated by his deteriorating health.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1998); Allen v. Brown, 7 Vet. App. 439 (1995).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (1998).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 
3 Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has held that competent evidence 
pertaining to each of three elements must be submitted in 
order make a claim of service connection well grounded.  
There must be competent (medical) evidence of a current 
disability, competent (lay or medical) evidence of incurrence 
or aggravation of disease or injury in service, and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and the current disability.  This third element 
may be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1998); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d at 
1468.

Based on a review of the evidence, the Board finds that the 
veteran's claim of service connection for a major depressive 
disorder is not well grounded.  38 U.S.C.A. § 1110, 5107; 
38 C.F.R. § 3.303.  Service medical records, including the 
veteran's pre-induction examination report in October 1968 
and separation examination report in June 1970, are negative 
for a diagnosis pertaining to any psychiatric disorder.  (The 
veteran reported having had depression or excessive worry and 
nervous trouble in October 1968, but no psychiatric disorder 
was found on examination.)

Psychiatric disability was not shown by competent medical 
diagnosis until many years after the veteran's separation 
from service.  VA treatment records, dated from June 1982 to 
April 1997, show that, in June 1996, it was noted that the 
veteran had a plan for suicide.  In November 1996, the 
clinical assessments included double depression and 
dysthymia.  An interim progress note contains a diagnostic 
impression of major depressive disorder--rule out psychotic 
features.  In December 1996, a VA discharge order shows that 
the veteran was treated for a major depressive disorder with 
questionable psychotic features.  A VA discharge summary, 
dated in December 1996, shows that the veteran was admitted, 
from November to December 1996, for anhedonia, helplessness, 
hopelessness, increasingly depressed mood, irritability, poor 
concentration, and recurrent self-mutilating intrusive 
thoughts.  The veteran gave a history of receiving therapy at 
age 16, when he was suicidal.  He reported taking Zoloft for 
the previous three months, with no reported improvement in 
his mood or suicidal ideation.  The diagnoses included mood 
disorder secondary to medical problems, and a history of 
dysthymia.  VA interim progress notes, dated from 
December 1996 to April 1997, reveal that the veteran had been 
seen for treatment of his psychiatric problems by 
participating in group therapy.  

The veteran has not presented any competent medical evidence 
to show a link between any current psychiatric disability and 
his period of military service.  In fact, a VA examiner, in 
December 1996, noted that the veteran's mood disorder was 
secondary to medical problems.  (The Board notes that the 
veteran is not service-connected for any medical problem.)  
The Board has considered the veteran's written statements 
regarding the onset of a major depressive disorder.  While he 
is competent to provide information regarding the symptoms he 
currently experiences and has experienced since his 
separation from military service, there is no indication that 
he is competent to diagnose a major depressive disorder or to 
comment upon its etiology or time of onset.  Layno v. Brown, 
6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993); Espiritu, 2 Vet. App. at 494-
95.  Moreover, no evidence has been presented to show that a 
psychosis was manifest within a year of the veteran's 
separation from service.  As a result, he is not aided in his 
attempt to submit a well-grounded claim by the presumptions 
of 38 C.F.R. §§ 3.307, 3.309 (1998).  Consequently, absent 
the presentation of competent medical evidence showing a link 
between post-service diagnoses and service, or complaints of 
problems since before or during service, the veteran's claim 
may not be considered well grounded and must be denied.  


ORDER

Service connection for a major depressive disorder is denied.


REMAND

As noted in the introduction above, service connection was 
previously denied in June 1971 and June 1992 for deafness and 
a heart disability, respectively.  Whether previously denied 
claims, such as these, should be reopened is a jurisdictional 
matter that must be addressed before the Board may consider 
any underlying claim on its merits.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the Board must 
initially address the question of whether "new and 
material" evidence has been presented sufficient to reopen 
the claims.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

In this regard, the Board notes that, in its current 
adjudication, the RO specifically cited the "materiality" 
test adopted by the Court in the case of Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Under the Colvin test, which was 
recently invalidated by the Federal Circuit in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), evidence was considered 
"material" when it was probative of the issue at hand and 
there was a reasonable possibility of a change in the outcome 
when the newly submitted evidence was viewed in light of all 
the evidence of record.  Colvin, 1 Vet. App. at 171.  In 
invalidating this test, the Federal Circuit reasoned that the 
"reasonably likely to change the outcome" requirement was 
not only unnecessarily stringent, it was also inconsistent 
with the regulation on point, 38 C.F.R. § 3.156(a), which 
merely required that newly submitted evidence bear directly 
or substantially on the specific matter and be so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

Therefore, because it appears that the RO's determinations, 
may have turned, at least in part, on the standard 
articulated by Colvin, rather than relying solely on 
38 C.F.R. § 3.156(a), a remand is required.  This remand is 
required so that the veteran may be informed of the correct 
standard and be given an opportunity to directly respond to 
any action by the RO under the standard of § 3.156(a).  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the case is REMANDED to the RO for the 
following:

The RO should re-adjudicate the claims to 
reopen.  (As for the hearing loss claim, 
the June 1971 decision should be viewed 
as the last final rating action.)  The 
standard for reopening a previously 
denied claim as set forth in 38 C.F.R. 
§ 3.156(a) should be used as the sole 
test for determining whether the veteran 
has submitted "new and material" 
evidence.  If action remains adverse to 
the veteran, both he and his 
representative should be furnished a 
SSOC, which should refer to the 
definition in 38 C.F.R. § 3.156(a) as the 
sole test for "materiality."  Hodge, 
supra.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of these remanded issues.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

